In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************* * *
SARAH YOON,                    *
As parent of N.Y.,             *                   No. 15-224V
                               *                   Special Master Christian J. Moran
                   Petitioner, *
                               *                   Filed: March 1, 2016
v.                             *
                               *                   Attorneys’ fees and costs; award
SECRETARY OF HEALTH            *                   in the amount to which
AND HUMAN SERVICES,            *                   respondent does not object.
                               *
                   Respondent. *
****************** ** *

Mark L. Krueger, Krueger & Hernandez, S.C., Baraboo, WI, for petitioner;
Althea W. Davis, United States Dep’t of Justice, Washington, DC, for respondent.

              UNPUBLISHED DECISION ON FEES AND COSTS 1

       On February 22, 2016, petitioner filed a stipulation of fact for attorneys’ fees
and costs. Previously, petitioner informally submitted a final application for
attorneys’ fees and costs to request $11,097.12, an amount to which respondent
does not object. The Court awards this amount.

      On March 4, 2015, Sarah Yoon, mother of N.Y., filed a petition for
compensation alleging that N.Y. suffered transverse myelitis as the result of
Haemophilus influenzae type b and pneumococcal conjugate (Prevnar) vaccines
administered on March 8, 2012. The parties filed a joint stipulation of dismissal
pursuant to Vaccine Rule 21(a) on February 9, 2016 and the undersigned issued an
Order Concluding Proceedings on February 11, 2016.


       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
       Even though the petition was dismissed, a petitioner who brings her petition
in good faith and who has a reasonable basis for the petition may be awarded
attorneys’ fees and costs. See 42 U.S.C. § 300aa–15(e)(1). Here, counsel for
petitioner spent time gathering medical records and filing affidavits for petitioner.
Counsel consulted an expert and then counsel realized that proof of causation was
lacking and the case could not proceed. At this point, counsel took steps to resolve
this case relatively quickly so as not to increase costs and expenses unnecessarily.
Thus, because petitioner’s counsel acted in good faith and there was a reasonable
basis for proceeding, petitioner is eligible for an award of attorneys’ fees and costs.
Respondent does not contend that petitioner failed to satisfy these criteria.

       Petitioner seeks a total of $11,097.12, in attorneys’ fees and costs for her
counsel. Additionally, in compliance with General Order No. 9, petitioner states
that she incurred $400.00, in out-of-pocket litigation expenses while pursuing this
claim. Respondent has no objection to the amount requested for attorneys’ fees
and costs.

      After reviewing the request, the Court awards the following:

      a. A lump sum of $11,097.12, in the form of a check made payable to
         petitioner and petitioner’s attorney, Mark L. Krueger, of Krueger &
         Hernandez, S.C., for attorneys’ fees and other litigation costs
         available under 42 U.S.C. § 300aa-15(e).

      b. A lump sum of $ 400.00, payable to petitioner, Sarah Yoon, as parent
         of N.Y., for costs incurred in pursuit of her petition.

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.

     Any questions may be directed to my law clerk, Shannon Proctor, at (202)
357-6360.

      IT IS SO ORDERED.

                                               s/Christian J. Moran
                                               Christian J. Moran
                                               Special Master



                                           2
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

*****************************

SARAH YOON
As parent of N.Y.,                                    *
                                                      *
                               Petitioner,            *
                                                      *
v.                                                    *              No. 15-224 ECF
                                                      *       Special Master Christian Moran
SECRETARY OF HEALTH AND                               *
HUMAN SERVICES,                                       *
                                                      *
                               Respondent.            *

****************************
 STIPULATION OF FACTS CONCERNING FINAL ATTORNEYS’ FEES AND COSTS

        It is hereby stipulated by and between the parties, the following factual matter:

     1. Mark L. Krueger, Esq., is the attorney of record for petitioner.

     2. On or about February 3, 2016, petitioner informally provided a Final Application for
        Attorneys’ Fees and Costs (“Application”) to respondent, in which petitioner requested
        final attorneys’ fees and costs in the amount of $11,097.12. Respondent does not object
        to the total amount requested. Petitioner also incurred costs in the amount of $400.00 for
        the filing fee.

     3. The parties now agree that a decision should be entered awarding final attorneys’ fees
        and costs payable to petitioner’s attorney and petitioner in the amount of $11,097.12. In
        addition, a decision should be entered awarding Petitioner’ costs in the amount of
        $400.00.

     4. Petitioner understands that the payment totaling $11,497.12 represents all attorneys’ fees
        and costs available under 42 U.S.C. § 300aa-15(e).

     5. Nothing in this Stipulation, including the amount set forth in paragraphs 2 and/or 3,
        should be construed as an admission, concession, or waiver of either party as to any of
        the matters raised by petitioner’s Application, including but not limited to the hourly rates
        requested and other litigation-related costs.
ATTORNEY OF RECORD FOR    ATTORNEY OF RECORD FOR
PETITIONER:               RESPONDENT:


s/Mark L. Krueger         s/Althea Walker Davis
Mark L. Krueger           Althea Walker Davis
123 2nd Street            Senior Trial Counsel
P.O. Box 41               Civil Division, Torts Branch
Baraboo, WI 53913         P.O. Box 146
(608)356-3961             Benjamin Franklin Station
                          Washington DC 20044-0146

Date: February 22, 2016